THIS case (No. 13,205) concerns a judgment rendered in favor of Jack Bonner, minor son of Grace and John W. Bonner, the defendants in error in Nos. 13,203 and 13,204, respectively. The questions in all these cases are identical. Like No. 13,204, Margaret S. Boltz v. John W.Bonner, 95 Colo. 358, 35 P.2d 1019, and for the reasons stated therein, the present case is ruled by No. 13,203, Margaret S. Boltz v. Grace Bonner, 95 Colo. 350,35 P.2d 1015.
Judgment affirmed.
MR. JUSTICE BUTLER, sitting for MR. CHIEF JUSTICE ADAMS, and MR. JUSTICE HILLIARD concur.